Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 1 of 25 Page ID
                                 #:12549




           EXHIBIT 6
  TO PLAITNIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
            NUMBER 2, SEEKING EXCLUSION OF EXPERT TESTIMONY
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 2 of 25 Page ID
                                 #:12550




               10
               Expert Testimony on the Psychology
               of Confessions: A Pyramidal
               Framework of the Relevant Science
               Saul M. Kassin


               Increasingly, psychologists are being called to serve as consultants and
               expert witnesses in criminal cases involving coerced – and possibly false
               – confessions.1 In some instances, the main purpose is to assess a
               defendant’s competence or vulnerability, an inquiry that brings into
               focus individual characteristics such as age, intelligence, mental health,
               criminal justice experience, and personality traits such as interrogative
               compliance and suggestibility. In other instances, the main purpose is
               to evaluate the social inﬂuence conditions under which the accused
               waived his or her Miranda rights and then confessed. This latter
               inquiry brings into play a number of foundational principles of psy-
               chology and, more speciﬁcally, social psychology.
                  The trials and tribulations of John Kogut, Dennis Halstead, and
               John Restivo are a case in point. In 1986, largely on the basis of his
               confession, Kogut and the two other young men that he had impli-
               cated were tried for the rape and murder of a 16-year-old girl. Two
               trials were held in Nassau County, New York, at which these defen-
               dants were convicted and sentenced to prison. They remained incar-
               cerated for 17 years until DNA tests on the semen originally recovered
               from the victim’s body conclusively excluded all three men, rendering
               the confession an inaccurate description of the crime. Through the

               1
                  There is no way to determine the precise number of times that experts have testiﬁed
               on confessions because a record for appeal is created only in cases in which experts
               have been excluded or limited in their testimony (for a review, see Fulero, 2004).
               Through an informal, unpublished survey of 12 known experts in the area, which I
               conducted in 2005, I found that there were 335 reported instances of testimony in                               B1
               federal and military courts and in 36 different states (some were at suppression hear-
               ings; some at postconviction relief hearings; most in jury and bench trials).




                                                                                                  EXHIBIT 9

    BFB_10.indd 195                                                                                     4/17/2007 6:39:27 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 3 of 25 Page ID
                                 #:12551


                       196 Saul M. Kassin
                       intervention of the Innocence Project, the convictions were vacated in
                       2003. Shortly afterward, however, the district attorney – unwilling to
                       concede that the original confession was false, and despite the absence
                       of additional evidence – decided to retry Kogut, the confessor.
                          If successful, the district attorney would have established a danger-
                       ous precedent, being the ﬁrst to reconvict someone of a crime for
                       which they had been exonerated by DNA evidence. In anticipation of
                       this trial, Kogut’s legal defense team, led by Centurion Ministries,
                       proffered expert testimony on the psychology of confessions. The
                       intended and circumscribed purpose of this testimony was not to offer
                       an ultimate opinion as to whether the original confession had been
                       true or false but to educate the judge or jury about general principles
                       of relevance to making this assessment. The district attorney’s ofﬁce
                       objected, arguing that the subject matter did not pass New York’s
                       criterion of “general acceptance” within the scientiﬁc community. The
                       court thus granted a Frye hearing “to determine whether the meth-
                       odology of social psychology was generally accepted and whether the
                       voluntariness of the defendant’s confession was a proper subject of
                       expert testimony.” Occurring through the spring and summer of
                       2005, this hotly contested hearing contained testimony from 4 experts,
                       took 12 days to complete, and generated 1,734 pages of transcript. It
                       also attracted a great deal of news coverage (including a story by ABC
                       Primetime) and was accompanied by a surprising press release in which
                       the Nassau County district attorney advocated for the ﬁrst time the
                       videotaping of interrogations.
                          On September 15, 2005, Judge Victor Ort released an 11-page
                       opinion in which he ruled that “. . . psychological studies on the vol-
                       untariness of confessions generally and the phenomenon of eliciting
                       false confessions will be admissible at trial” (People of the State of New
                       York v. Kogut, 2005, p. 10). The judge speciﬁcally concluded that the
                       methodology and analysis are generally accepted within the ﬁeld, and
                       that jurors, who presume that innocent persons would not confess to
                       crimes they did not commit, would beneﬁt from the resulting testi-
                       mony. Addressing the prosecutor’s expert, the judge stated: “The fact
                       that social psychology is not yet able to plot the curve showing the
                       relationship between the decision to confess and the variables involved
                       does not rebut the signiﬁcance of Dr. Kassin’s ﬁndings” (p. 9).2

                       2
                          Subsequent to this ruling, the defendant waived his right to a jury in favor of a
B1                     bench trial. The expert testimony was admitted, as ruled, and the defendant was acquit-
                       ted. At that point, the charges against Halstead and Restivo, the other men initially
                       convicted and imprisoned because of Kogut’s false confession, were dismissed.




     BFB_10.indd 196                                                                                    4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 4 of 25 Page ID
                                 #:12552


                                           10   Expert Testimony on Confessions 197
                  Different standards are used to determine the admissibility of expert
               testimony. In New York and several other states, the classic and con-
               servative Frye test (1923) states that to be admissible expert testimony
               must conform to generally accepted principles within a discipline (Frye
               v. United States, 1923). The Federal Rules of Evidence (FRE), codiﬁed
               in 1975, shifted the emphasis, stating that expert testimony is admis-
               sible if the expert is qualiﬁed, if the testimony is reliable, and if the
               testimony assists the trier of fact. In Daubert v. Merrell Dow Pharma-
               ceuticals, Inc. (1993), the U.S. Supreme Court urged trial judges to
               serve as even more active gatekeepers of scientiﬁc evidence by ascer-
               taining for themselves whether an expert proffers information that is
               scientiﬁc – as measured by such criteria as being testable, falsiﬁable,
               peer reviewed, reliable, valid, and generally accepted (for a discussion
               of Daubert and its implications, see Faigman & Monahan, 2005).
                  Using the Frye hearing in the Kogut case as an illustration, this
               chapter is written with three objectives in mind. The ﬁrst is to propose
               a three-tiered pyramidal framework for conceptualizing any body of
               relevant psychology. The second is to more fully develop this frame-
               work by illustrating its use in the psychology of interviewing, interro-
               gation, the elicitation of confessions, and their consequences. The
               third objective is to address a relevant legal question concerning expert
               testimony that is extrinsic to this framework – a question concerning
               the extent to which expert testimony is needed or whether lay jurors
               are sufﬁciently informed as a matter of common sense.


               The Pyramid: General Framework

               It is both accurate and important to represent the corpus of expert
               knowledge on confessions in the form of a three-tiered pyramid – with
               individual cases at the vertex; relevant core principle of psychology at
               the base; and content-speciﬁc forensic research in the middle. Indeed,
               this three-tiered pyramidal framework brings to the forefront a means
               of depicting any body of knowledge and is implicit in all subdisciplines
               of forensic psychology. Whether the subject matter is eyewitness tes-
               timony, race or gender discrimination, rape trauma syndrome, or
               confessions, experts have routinely sought to link real-world instances
               of a phenomenon to basic principles of psychology and, when avail-
               able, to research speciﬁcally aimed at hypothesis-testing in a particular
               context.
                                                                                                                  B1
                  At the vertex, unconnected to science, are actual accounts of post-
               conviction DNA exonerations, litigated acts of discrimination, instances




    BFB_10.indd 197                                                                        4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 5 of 25 Page ID
                                 #:12553


                       198 Saul M. Kassin
                       of rape and other forms of crime victimization, and the like. As
                       reported in books, newspapers, magazines, and television documenta-
                       ries, these stories may shock the public conscience and reveal that these
                       events occur, with some unknown frequency; that they share certain
                       common features; and that they seem more common in some types
                       of people and in some settings than in others. Knowing that concrete
                       and vivid anecdotes are persuasive, psychological experts testifying in
                       court will often use these accounts to illustrate key points.
                          Depending on the subject matter, individual case data can be derived
                       from ﬁrst- and secondhand case materials such as police reports,
                       medical and forensic tests, trial testimony, employment records, and
                       victim interviews from a single case. This is the part of the pyramid
                       that is visible to the public, but without scientiﬁc explanation as to
                       causes or correlates. Case studies have served an invaluable purpose in
                       the history of psychology. Through the study of split brain patients,
                       child prodigies, amnesiacs, great leaders, lucid dreamers, chess masters,
                       and others who are exceptional in some way, the in-depth study of
                       single cases has provided a basis for generating theories to be tested
                       by more systematic means.
                          At the base of the pyramid is the warehouse of core psychological
                       principles, research ﬁndings, and propositions. The product of theory
                       testing, this warehouse contains the basic research of psychological
                       science – from the nineteenth-century laws of psychophysics to twenty-
                       ﬁrst century advances in the neuroimaging of perception and memory,
                       the social-cognitive roots of stereotyping and prejudice, and the con-
                       sequences of posttraumatic stress and other disorders. Designed for
                       theory testing, the core is rich in context-free research collected in
                       laboratory settings and built to maximize internal validity. It is
                       common, in the early (some would say, “premature”) growth stages
                       of an applied science, for writers and expert witnesses to rely exclusively
                       on core principles, leaping from the laboratory to the setting to be
                       predicted. This was evident in the modern but early days of the eye-
                       witness area, where experts testiﬁed about arousal, weapon focus, and
                       the other-race bias on the basis of general theories of attention and
                       memory, and basic laboratory experiments, even before these proposi-
                       tions had been tested in a forensic context.
                          The middle, linkage, part of the pyramid is always the last to develop
                       within an applied science. Assuming the importance of the problem
                       revealed by the cases at the vertex, and in recognition of the external
                       validity limits inherent in the core principles and basic research,
B1
                       researchers interested in a forensic subdiscipline conduct content-
                       speciﬁc research that is inspired by actual cases and resembles in




     BFB_10.indd 198                                                                         4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 6 of 25 Page ID
                                 #:12554


                                          10   Expert Testimony on Confessions 199
               mundane ways the settings and behaviors in question. For example,
               in the eyewitness area, which is at a relatively advanced stage of matu-
               rity, this transition from a reliance on core principles to content-
               speciﬁc research was seen, over the past quarter century, in the
               numerous studies by Wells and Lindsay and their colleagues, Malpass,
               Brigham, and others, and was marked by the shift from the study of
               estimator variables to system variables (Wells, 1978; for an historical
               overview, see Doyle, 2005). Currently, when experts testify about
               lineup composition, instructions, and presentation format, they do so
               by relying on realistic, content-speciﬁc forensic studies. At this point
               in the development of a domain, one might argue that this middle
               level of the pyramid renders the base less relevant.


               The Pyramid: Psychology of Confessions

               A three-tiered pyramidal framework can be used to depict any body of
               knowledge of relevance to forensic psychology. In the remainder of this
               chapter, the burgeoning study of police interviewing, interrogations,
               and confessions will be used to illustrate this framework (see
               ﬁgure 10.1; for more comprehensive reviews of this literature, see
               Gudjonsson, 1992, 2003; Kassin, 1997, 2005; Kassin & Gudjonsson,
               2004; Wrightsman & Kassin, 1993).

               At the vertex: The archives of proven false confessions
               Beginning with the Salem witch trials of the seventeenth century,
               the landscape of American legal history is littered with erroneous
               convictions of innocent men and women who were prosecuted,
               wrongfully convicted, and sentenced to prison or death because of
               confessions to crimes they did not commit. There are four ways in
               which confessions are proved false: (1) It turns out that the confessed
               crime did not occur; (2) the real perpetrator is apprehended; (3)
               postconfession evidence reveals that the confessor’s story was
               physically impossible; and (4) DNA or other exculpatory evidence
               was discovered.
                  Although numerous confessions have been proven false without
               dispute, a precise prevalence rate of the problem is not known, and is
               likely not knowable. What is clear, however, is that 12% of prisoners
               who were interrogated, 3–4% of college students, and 1–2% of older
                                                                                                                 B1
               university students self-report having given false confessions to police
               (Gudjonsson, 2003); that 20–25% of all DNA exonerations had




    BFB_10.indd 199                                                                       4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 7 of 25 Page ID
                                 #:12555


                       200 Saul M. Kassin




                                                            Actual
                                                            cases




                                               Forensic studies of interviewing,
                                                interrogation, and confessions




                                      Core principles of psychology (e.g., reinforcement
                                      and conditioning, social impact, memory alteration)




                       Figure 10.1 Pyramidal model of expert testimony on confessions


                       contained confessions in evidence (Scheck, Neufeld, & Dwyer, 2000;
                       www.innocenceproject.org/); Moreover, these discovered cases rep-
                       resent only the tip of a much larger iceberg, as they do not take into
                       account the many false confessions that are quietly rejected by police
                       or prosecutors before trial, false confessions to minor crimes that result
                       in guilty pleas, and false confessions in juvenile proceedings that are
                       conﬁdential (Drizin & Leo, 2004).
                          At the top of this pyramid are the horror stories of false confessions
                       taken from juveniles and other vulnerable suspect populations and in
                       the presence of prolonged detention and isolation, deprivation of
                       needs, physical discomfort, implicit or explicit promises and threats,
                       and various high-inﬂuence tactics of police interrogation. Over the
                       years, case studies of this nature have proved useful in the development
                       of this research area. By comparing and contrasting several known
                       cases throughout history, for example, and by drawing on theories of
                       social inﬂuence, Kassin and Wrightsman (1985) introduced a taxon-
                       omy that distinguished among three types of false confessions. Volun-
B1
                       tary false confessions are self-incriminating statements offered without
                       external pressure. Coerced-compliant false confessions are those in




     BFB_10.indd 200                                                                        4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 8 of 25 Page ID
                                 #:12556


                                           10   Expert Testimony on Confessions 201
               which a suspect confesses in order to escape an aversive interroga-
               tion, avoid an explicit or implied threat, or gain a promised or
               implied reward. This confession is a mere act of public compliance by
               a suspect who knows that he or she is truly innocent. Third, coerced-
               internalized false confessions are those in which an innocent but vul-
               nerable person – in response to certain highly suggestive procedures
               – comes to believe that he or she committed the crime, sometimes
               forming a false memory in the process. This classiﬁcation scheme has
               provided a useful framework for the study of false confessions and has
               been widely used and reﬁned by others.
                  In short, the study of actual cases has proved informative, revealing
               that false confessions occur with some unknown frequency, in differ-
               ent ways, and for different reasons; that they share certain common
               features; and that they seem to be associated with the presence
               of some conditions, indicating potential risk factors, more than
               others. Of course, no analysis of these cases can afford conclusions
               concerning the causal nexus of factors associated with the elicitation
               of confessions.

               At the base: Relevant core principles of psychology
               In the scientiﬁc study of confessions, it is important for experts to
               communicate to the courts that our relevant knowledge is ﬁrmly
               grounded not only in content-speciﬁc research but in universally
               accepted core principles of psychology. This is an important point
               because opponents will try to force experts in this area to construe the
               ﬁeld in the narrowest of terms – terms that exclude the 100-plus years
               of knowledge that forms the base of the pyramid.
                  Depending on the fact pattern of a particular case involving a dis-
               puted confession, there are numerous basic phenomena that may
               prove relevant – for example, pertaining to the effects of isolation,
               stress, alcohol, childhood and adolescence, false evidence, and the
               processing of pragmatic implications (as when leniency in exchange
               for confession is implied by minimization tactics). For example, the
               scientiﬁc research literature on sleep deprivation is relevant in a number
               of cases. In Kogut, the defendant had been interrogated for 15 hours
               when he signed the confession and for more than 18 hours when he
               appeared in a videotaped statement. Interrogated through the night,
               he had also not slept for close to 30 hours. Except for one study
               showing that interrogative suggestibility scores increase with pro-
                                                                                                                   B1
               longed sleep deprivation (Blagrove, 1996), no research has examined
               the effects of sleep deprivation on the behavior of suspects in the




    BFB_10.indd 201                                                                         4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 9 of 25 Page ID
                                 #:12557


                       202 Saul M. Kassin
                       interrogation room. Nevertheless, there is a wealth of relevant empiri-
                       cal knowledge that is reliable and generally accepted. Across a range
                       of cognitive, affective, and behavioral measures, including information
                       processing and decision-making performance, studies of college stu-
                       dents, medical interns, motorists, ﬁghter pilots, and others have shown
                       that sleep deprivation “strongly impairs human functioning” (Pilcher
                       & Huffcut, 1996; see also Harrison & Horne, 2000).
                          In very general terms, it is reasonable to identify three broad,
                       well-established sets of principles that are ripe for expert testimony
                       on confessions – all of which are beyond dispute in the scientiﬁc
                       community (this is by no means an exhaustive list). The ﬁrst core
                       principle, dating back to Thorndike’s (1911) law of effect, is that
                       people are highly responsive to reinforcement and subject to the laws
                       of conditioning, and that behavior is inﬂuenced more by perceptions
                       of short-term than long-term consequences, which are strategically
                       manipulated by trained police investigators. Of distal relevance to a
                       psychological analysis of interrogation are the thousands of operant
                       animal studies of reinforcement schedules, punishment, and appetitive,
                       avoidance, and escape learning, as well as behavioral modiﬁcation
                       applications in clinics, schools, and workplaces. Looking through a
                       behavioral lens, one is struck by the ways in which interrogators shape
                       suspects to confess to particular narrative accounts of crimes as if they
                       were rats in a Skinner box (Skinner, 1938; Herrnstein, 1970).
                          Similarly relevant to an analysis of choice behavior in the interroga-
                       tion room are studies of human decision-making in the behavioral
                       economics paradigm. A voluminous body of research has shown that
                       people make choices believed to maximize their wellbeing given the
                       constraints they face, making the best of the situation they are in –
                       what Herrnstein has called the matching law (Herrnstein, Rachlin &
                       Laibson, 1997). With respect to a suspect’s response to interrogation,
                       studies on the discounting of rewards and costs show that people tend
                       to be myopic and impulsive in their orientation, preferring outcomes
                       that are immediate rather than delayed, the latter depreciating
                       over time in their subjective value (Rachlin, 2000). This tendency
                       is particularly evident in juvenile populations and among smokers
                       and other substance users (e.g., Bickel, Odum, & Madden, 1999;
                       Kollins, 2003).
                          Rooted in the observation that people are inherently social beings,
                       a second set of core principles is that individuals are highly vulnerable
                       to inﬂuence from change agents who seek their compliance. Of direct
B1
                       relevance to an analysis of interrogation are the extensive literatures
                       on attitudes and persuasion (Petty & Cacioppo, 1986), informational




     BFB_10.indd 202                                                                       4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 10 of 25 Page ID
                                  #:12558


                                            10   Expert Testimony on Confessions 203
                and normative inﬂuences (e.g., Asch, 1956), the use of sequential
                request strategies, as in the foot-in-the-door effect (Cialdini, 2001),
                and the gradual escalation of commands, issued by ﬁgures of authority,
                to effectively obtain self- and other-defeating acts of obedience
                (Milgram, 1974). Conceptually, Latane’s (1981) social impact theory
                provides a coherent predictive model that can account for the inﬂuence
                of police interrogators – who bring power, proximity, and number to
                bear on their exchange with suspects (for a range of social psychologi-
                cal perspectives on interrogation, see Bem, 1966; Zimbardo, 1967;
                Davis & O’Donohue, 2003).
                   A third set of core principles consists of the “seven sins of memory”
                that Schacter (2001) has identiﬁed from cognitive and neuroscience
                research – a list that includes memory transience, misattribution effects,
                suggestibility, and bias. When Kassin and Wrightsman (1985) ﬁrst
                identiﬁed coerced-internalized false confessions, they were puzzled.
                At the time, existing models of memory could not account for the
                phenomenon whereby innocent suspects would come to internalize
                responsibility for crimes they did not commit. These cases occur when
                a suspect is dispositionally or situationally rendered vulnerable to
                manipulation and the interrogator then misrepresents the evidence, a
                common ploy. In light of a now extensive research literature on mis-
                information effects and the creation of illusory memories (e.g., Loftus,
                1997, 2005), and a source monitoring perspective to explain how
                people, once confused, can be induced to distort their recollections,
                experts can now better grasp the process by which people internalize
                guilt for a crime they did not commit and the conditions under which
                this may occur (see Henkel & Coffman, 2004).

                In the middle: Content-speciﬁc forensic research
                In recent years, increasing numbers of researchers have begun to
                conduct content-speciﬁc forensic research on the processes of inter-
                viewing and interrogation and the elicitation of confessions.
                   As one would expect, multiple methods are used to investigate this
                chain of events in the criminal justice system. Leo and Ofshe (1998)
                used an aggregated case study method to compare and contrast 60
                proven or probable false confession cases. More recently, Drizin and
                Leo (2004) analyzed 125 proven false confession cases in the United
                States, occurring between 1971 and 2002, the largest sample ever
                studied. Leo (1996a), in the United States, and Moston, Stephenson,
                                                                                                                    B1
                and Williamson (1992), in Great Britain, used naturalistic observa-
                tions to study processes and outcomes in live and videotaped police




     BFB_10.indd 203                                                                         4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 11 of 25 Page ID
                                  #:12559


                       204 Saul M. Kassin
                       interrogations. Gudjonsson (1992, 2003) and his colleagues have also
                       used self-report methods to examine correlations between various
                       personal suspect characteristics – such as interrogative compliance and
                       suggestibility – and the tendency to confess or resist confession. My
                       colleagues and I have developed experimental paradigms to test
                       speciﬁc causal hypotheses about interrogation tactics that increase
                       the risk of false confessions (e.g., Kassin & Kiechel, 1996; Russano,
                       Meissner, Narchet, & Kassin, 2005) – and, more recently, to assess
                       how accurately investigators make preinterrogation judgments of
                       truth and deception (Meissner & Kassin, 2002; Kassin, Meissner &
                       Norwick, 2005).
                          What follows is a brief overview of a research literature that is char-
                       acterized by eclectic methods that have produced convergent results.
                       Speciﬁcally, this overview examines four steps in the chain of events:

                       1. the accuracy with which police investigators make judgments of
                          truth and deception from suspect interviews;
                       2. the Miranda warning and waiver, a process by which police apprise
                          suspects of their rights to silence and counsel and elicit a waiver
                          of these rights;
                       3. the interrogation, a process of social inﬂuence in which police
                          employ various techniques to elicit confessions, sometimes by
                          people who are innocent; and
                       4. the consequences of confession evidence as later evaluated by
                          police, prosecutors, judges, and juries.

                       Interview-based truth and deception judgments. In countless numbers
                       of false confessions, the police chose to interrogate an innocent
                       person because they had made an incorrect judgment, based on an
                       initial interview, that he or she was lying and hence culpable. Thomas
                       Sawyer had blushed and looked away; Peter Reilly, Gary Gauger, and
                       Michael Crowe exhibited too little emotion; Jeffrey Deskovic seemed
                       overly distraught; Timothy Bickel broke down and cried. Many law
                       enforcement professionals are trained to use these common-sense
                       types of cues. For example, Inbau, Reid, Buckley, and Jayne (2001),
                       authors of the well-known and widely used manual Criminal
                       Interrogations and Confessions (4th edition), advise investigators to use
                       various verbal cues (e.g., qualiﬁed or rehearsed responses), nonverbal
                       cues (e.g., gaze aversion, frozen posture, slouching), and “behavioral
                       attitudes” (e.g., unconcerned, anxious, guarded) to identify deception.
B1
                       Using these cues, they claim that investigators can be trained to judge
                       truth and deception at an 85% level of accuracy.




     BFB_10.indd 204                                                                        4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 12 of 25 Page ID
                                  #:12560


                                            10   Expert Testimony on Confessions 205
                    Despite popular conceptions, deception detection research has
                failed to support the claim that groups can attain such high average
                levels of performance. Most experiments have shown that people on
                average perform at no better than chance level – regardless of profes-
                sional experience or training (for reviews of this literature, see Bond
                & DePaulo, 2006; Granhag & Strömwall, 2004; Vrij, 2000). One
                might argue that performance in the laboratory is poor because of the
                low-stakes nature of the task, which weakens deception cues (DePaulo
                et al., 2003). However, forensic studies using high-stake lies have
                produced mixed results, with one study suggesting that police can
                sometimes make these judgments at modestly high levels of accuracy
                (Mann, Vrij, & Bull, 2004). One might also argue that professionals
                would be more accurate if they were to personally conduct the inter-
                views rather than merely observe the sessions. However, research fails
                to support this notion as well (Buller, Strzyzewski, & Hunsaker, 1991;
                Hartwig, Granhag, Strömwall, & Vrij, 2004).
                    A number of studies have examined whether special training increases
                judgment accuracy in a speciﬁcally forensic context. Kassin and Fong
                (1999) trained some college students but not others in the Reid tech-
                nique of lie detection and then presented videotaped denials of mock
                suspects who were truly guilty or innocent of a mock crime. As in
                studies in nonforensic settings, observers performed at no better than
                chance level – and those who underwent training were less accurate
                than naïve controls (though they were more conﬁdent and exhibited
                a response bias toward seeing deception). In a follow-up study, Meiss-
                ner and Kassin (2002) administered the same task to experienced
                investigators from the United States and Canada, many of whom had
                received special training, and found that investigators – compared to
                college students – exhibited lower (chance-level) accuracy, signiﬁcantly
                higher conﬁdence, and a response bias toward deception. Similar
                results have been obtained with law enforcement samples in England
                (Vrij & Mann, 2001), Israel (Elaad, 2003), Spain (Garrido, Masip, &
                Herrero, 2004), and Sweden (Hartwig et al., 2004).

                Miranda warnings and waivers. For suspects who are judged deceptive,
                the questioning becomes highly confrontational. There is, however,
                one procedural safeguard to protect the accused from this transition.
                In Miranda v. Arizona (1966), the U.S. Supreme Court ruled that
                police must inform all suspects placed in custody of their Constitutional
                rights to silence and to counsel – and suspects must voluntarily,
                                                                                                                    B1
                knowingly, and intelligently waive these rights (for a review of the legal
                status of Miranda, see White, 2003).




     BFB_10.indd 205                                                                         4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 13 of 25 Page ID
                                  #:12561


                       206 Saul M. Kassin
                          Research suggests two reasons why Miranda may not afford the
                       protection it was supposed to provide. The ﬁrst is that many juvenile
                       suspects (Grisso, 1981; Oberlander & Goldstein, 2001) and adults
                       who are cognitively limited (Fulero & Everington, 1995) do not fully
                       comprehend or know how to apply these rights. Second, naturalis-
                       tic observations reveal that a vast majority of suspects voluntarily
                       waive their rights and submit to questioning (Leo, 1996b; Moston,
                       Stephenson, & Williamson, 1993).
                          This latter tendency may be most characteristic of innocents who
                       stand falsely accused. Replicating a result previously observed in Great
                       Britain, Leo (1996b) found that individuals with no prior record are
                       more likely to waive their rights than are those who have criminal
                       justice “experience.” In light of recidivism rates in criminal behavior,
                       this difference suggests that innocent people in particular are at risk
                       to waive their rights. To test this hypothesis in a controlled setting,
                       Kassin and Norwick (2004) had participants commit or not commit a
                       mock theft of $100, after which they were apprehended for investiga-
                       tion. Motivated to avoid further commitments of time without com-
                       pensation, they were confronted by a male “detective” who sought a
                       waiver of their Miranda rights. As predicted, participants who were
                       innocent were substantially more likely to sign a waiver than those
                       who were guilty (81% to 36%). Asked to explain their decisions, most
                       innocents said afterward that they waived their rights precisely because
                       they were innocent (e.g., “I did nothing wrong,” “I didn’t have
                       anything to hide”).

                       Social inﬂuences in the interrogation room. By deﬁnition, interrogation
                       is an accusatory process of inﬂuence purposefully designed by a person
                       in authority to elicit a confession from a suspect who is presumed
                       guilty. For innocent people initially misjudged, one would hope that
                       investigators would remain open-minded and reevaluate their beliefs.
                       However, a great deal of research suggests that once people form an
                       impression, they unwittingly seek, interpret, and create behavioral data
                       in self-verifying ways. This last phenomenon – variously referred to by
                       the terms self-fulﬁlling prophecy, interpersonal expectancy effect, and
                       behavioral conﬁrmation bias – was demonstrated by Rosenthal and
                       Jacobson (1968) in their classic ﬁeld study of teacher expectancy
                       effects, with similar results later obtained not only in the laboratory
                       (e.g., Snyder & Swann, 1978) but in military, business, and other
                       organizational settings (McNatt, 2000).
B1
                           Importing the laboratory paradigm to the study of police interroga-
                       tions, Kassin, Goldstein and Savitsky (2003) led student interrogators




     BFB_10.indd 206                                                                      4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 14 of 25 Page ID
                                  #:12562


                                             10    Expert Testimony on Confessions 207
                to believe that they would be questioning someone who was likely
                guilty or innocent of a mock crime. Then they randomly paired these
                interrogators with suspects who were actually guilty or innocent.
                Overall, those who were led to expect guilt asked more guilt-
                presumptive questions, used more techniques, exerted more pressure
                to get a confession, and made innocent suspects sound more anxious
                and defensive to observers. They (as well as neutral observers who later
                listened to the interviews on tape) were later more likely to see these
                suspects in incriminating terms. The presumption of guilt, which
                underlies interrogation, thus unleashed a process of behavioral conﬁr-
                mation, shaping the interrogator’s behavior, the suspect’s behavior,
                and ultimately the judgments of neutral observers.
                    In general terms, it is clear that police interrogation is a guilt-pre-
                sumptive process that can set into motion a range of cognitive and
                behavioral conﬁrmation biases. But it is also important to assess the
                speciﬁc techniques that are employed that may lead people to confess to
                crimes they did not commit. As derived from popular training manuals
                (Inbau et al., 2001), and as seen in practice (e.g., Leo, 1996a; Leo
                et al., 2006), modern police interrogations are conducted in a sequence
                of steps, essentially reducible to three processes: (1) isolation, often in a
                special interrogation room, which increases anxiety and the incentive to
                escape; (2) confrontation, in which the suspect is accused of the crime,
                presented with evidence, real or manufactured, and blocked from denial;
                and (3) minimization, in which the crime is morally excused by a sym-
                pathetic interrogator, leading suspects to see confession as a possible
                means of gaining leniency (see Kassin, 1997, 2005).
                    As noted earlier, a long history of psychological science indicates
                without dispute that people are responsive to reinforcement and con-
                ditioning, inﬂuenced more by perceptions of immediate than delayed
                consequences, and vulnerable to inﬂuence from social impact agents
                who use sequential request strategies and authority to elicit self-
                defeating acts of compliance. With regard to studies speciﬁcally aimed
                at testing the tactics of interrogation, two lines of research in par-
                ticular have implicated tactics that put innocent people at risk to
                confess.
                    The ﬁrst tactic pertains to the presentation of false evidence. Once
                suspects are isolated, interrogators confront them with bold assertions
                of guilt, a process that may even involve misrepresentations of the
                evidence (e.g., pretending to have the suspect’s ﬁngerprints, a blood
                or hair sample, and eyewitness identiﬁcation, or a failed polygraph).
                                                                                                                       B1
                In the United States, this false evidence ploy is permissible (Frazier
                v. Cupp, 1969). It is perhaps not surprising that although this tactic




     BFB_10.indd 207                                                                            4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 15 of 25 Page ID
                                  #:12563


                       208 Saul M. Kassin
                       is infrequently used (Leo, 1996a; Leo et al., 2006), it can be seen in
                       virtually all proven false confession cases. Crime suspects report that
                       their perception of the strength of the evidence was their primary
                       reason for confession or denial (Moston et al., 1992). Moreover,
                       laboratory experiments have shown that false evidence can lead inno-
                       cent people to confess to acts they did not commit. In the ﬁrst such
                       study, college students engaged in a typing and reaction time task
                       were accused of causing the experimenter’s computer to crash by
                       pressing a key they were instructed to avoid, and were asked to sign
                       a confession (Kassin & Kiechel, 1996). All participants were innocent
                       and all initially denied the charge. In some sessions, a confederate
                       told the experimenter that she witnessed the participant hit the for-
                       bidden key; in others she said she did not witness what happened.
                       This false evidence signiﬁcantly increased the number of students who
                       signed a written confession, from 48% to 94% (this manipulation also
                       increased the number of participants who internalized responsibility
                       for this outcome they did not produce). Follow-up studies have
                       replicated this effect, even when the confession was said to bear a
                       ﬁnancial consequence (Horselenberg, Merckelbach, & Josephs, 2003;
                       Horselenberg et al., 2006), and particularly among juveniles who
                       are more compliant and more suggestible than adults (Redlich &
                       Goodman, 2003).
                           A second tactic that has received research attention concerns the
                       use of minimization. Once interrogators have thrust a suspect into
                       feeling trapped by evidence, they begin to suggest that the crime
                       was spontaneous, accidental, provoked, drug-induced, or otherwise
                       justiﬁed by circumstances. Over the years, most courts have rejected
                       as involuntary confessions taken by promises of leniency, acknowledg-
                       ing the risk to innocent people. But what about promises that
                       are implied, even if not spoken? In one study, readers of an interroga-
                       tion transcript in which the interrogator made minimizing remarks
                       inferred by pragmatic implication that leniency in sentencing would
                       follow from confession, even without an explicit promise (Kassin &
                       McNall, 1991).
                           In a second study, a laboratory paradigm was used to assess the
                       behavioral effects of minimization on the elicitation of true and false
                       confessions (Russano et al., 2005). Participants were paired with a
                       confederate for a problem-solving study and half were induced by that
                       confederate to cheat by collaborating on a problem that was supposed
                       to be solved alone. The experimenter “discovered” the similarity in
B1
                       the solutions, accused the participant of cheating, and tried to extract
                       a signed confession by promising leniency, making minimizing remarks,




     BFB_10.indd 208                                                                      4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 16 of 25 Page ID
                                  #:12564


                                             10   Expert Testimony on Confessions 209
                using both tactics, or using no tactics. Overall, the confession rate was
                higher among guilty than innocent when leniency was promised than
                when it was not, and when minimization was used than when it was
                not. On calculations of diagnosticity (as measured by the ratio of true
                to false confessions), the results showed that diagnosticity was highest
                in the no-tactics cell (where 46% of guilty suspects confessed vs. only
                6% of innocents) and that minimization – just like an explicit offer of
                leniency – reduced diagnosticity by tripling the rate of false confessions
                (81% vs. 18%). In short, minimization serves as the implicit functional
                equivalent to a promise of leniency, putting innocents at risk to make
                false confessions.

                Consequences of confession evidence in court. A fourth line of inquiry
                concerns the credibility and impact of confessions – ﬁrst on police and
                prosecutors, but ultimately on judges and juries. In cases involving a
                disputed confession, a preliminary hearing is held for a judge to
                determine its voluntariness and admissibility. In American courts,
                confessions deemed voluntary are then admitted to the jury (with or
                without special instruction). The question is, with what effect?
                   Research on the impact of confessions throughout the criminal
                justice system is not encouraging. Mock jury studies have shown that
                confessions have more impact than eyewitness and character testi-
                mony, other potent forms of human evidence (Kassin & Neumann,
                1997). Moreover, people trust confessions and do not fully discount
                them even when it is logically and legally appropriate to do so. For
                example, Kassin and Sukel (1997) presented mock jurors with one of
                three versions of a murder trial: one that contained a low-pressure
                confession, a second that contained a high-pressure confession, and a
                third that lacked a confession. Faced with the high-pressure confes-
                sion, participants appeared to respond in the legally prescribed manner,
                as assessed by two measures: Relative to those in the low-pressure
                condition, they judged the statement to be involuntary and said it did
                not inﬂuence their decisions. Yet on the all-important measure
                of verdicts, these confessions, which should have been discounted,
                signiﬁcantly boosted the conviction rate.
                   Archival analyses of criminal justice statistics provide real-world cor-
                roboration of this disturbing pattern. When proven false-confessors
                have pled not guilty and proceeded to trial, the jury conviction rates
                have ranged from 73% (Leo & Ofshe, 1998) to 81% (Drizin & Leo,
                2004). These ﬁgures led Drizin and Leo (2004) to describe confession
                                                                                                                     B1
                evidence as “inherently prejudicial and highly damaging to a defen-
                dant, even if it is the product of coercive interrogation, even if it is




     BFB_10.indd 209                                                                          4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 17 of 25 Page ID
                                  #:12565


                       210 Saul M. Kassin
                       supported by no other evidence, and even if it is ultimately proven
                       false beyond any reasonable doubt” (p. 959).


                       Outside the Pyramid: Factoring In
                       “Common Knowledge”

                       Both the Frye test of general acceptance and the more recent Daubert
                       criteria, for assessing the validity of scientiﬁc, technical or other
                       specialized knowledge, can be sufﬁciently addressed within the three-
                       tiered pyramidal framework. To address the more extrinsic question
                       of whether an expert’s testimony will assist the trier of fact – apart
                       from how generally accepted and valid it may be – requires additional
                       inquiry into the realm of common-sense psychology.
                          In recent years American courts have struggled with this question
                       in a number of cases. In People of the State of New York v. Kogut
                       (2005), Judge Ort noted that jurors may beneﬁt from expert testi-
                       mony even if they know in general terms that police interrogation is
                       psychologically oriented. Drawing a parallel to the eyewitness area, the
                       judge stated: “As with psychological studies of eyewitness identiﬁca-
                       tion, it cannot be said that the typical juror is familiar with psychologi-
                       cal research concerning the voluntariness of confessions or the tendency
                       of certain techniques to contribute to a false confession” (p. 9).
                          Another recent case is also instructive on this point. In United States
                       v. Belyea (2005), the defendant confessed to the theft of a ﬁrearm after
                       being terriﬁed into thinking that the weapon was used in a murder,
                       that his ﬁngerprints were on it, and that he could avoid jail by coop-
                       erating (the confession contradicted subsequently discovered key
                       details of the crime). The defendant moved to introduce expert trial
                       testimony on false confessions, but the district court rejected this
                       motion because “Jurors [already] know people lie.” Belyea was con-
                       victed, but the U.S. Court of Appeals for the Fourth Circuit over-
                       turned the verdict, noting that the law requires a nuanced analysis of
                       whether expert testimony would be useful in a particular case. Speciﬁ-
                       cally, the Court argued that whereas jurors know that people lie, they
                       may not know that certain people under certain conditions will confess,
                       against their own self-interest, to crimes they did not commit. In this
                       Court’s judgment, “The phenomenon of false confessions is counter-
                       intuitive and is not necessarily explained by the general proposition
                       that ‘jurors know people lie’ ” (p. 10).
B1
                          It is beyond the scope of this chapter to discuss lay theories of
                       reinforcement and motivation, human decision-making, truth and lie




     BFB_10.indd 210                                                                         4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 18 of 25 Page ID
                                  #:12566


                                           10   Expert Testimony on Confessions 211
                detection, and other issues of potential relevance to expert testimony
                in this area. In general, however, it seems clear that there are few, if
                any, phenomena of human behavior that are less intuitive than that of
                false confessions. Indeed, all confession-based wrongful convictions
                are a product of two problems: the ﬁrst being that innocent people
                can be led to confess, the second being that police detectives, prosecu-
                tors, judges, and juries routinely believe these false confessions.
                   There are three bases for pessimism on the question of whether
                jurors are sufﬁciently equipped to evaluate confession evidence without
                assistance. First, generalized common sense leads us to trust confes-
                sions, a behavior that breaches self-interest in a profound way (most
                people believe they would never confess to a crime they did not
                commit and they cannot image the circumstances under which anyone
                would do so). Over the years, social psychologists have found in a wide
                range of contexts that people fall prey to the “fundamental attribution
                error” – that is, they tend to make dispositional attributions for a
                person’s actions, taking behavior at face value, while neglecting the
                role of situational factors (Ross, 1977; Jones, 1990; Gilbert & Malone,
                1995). This tendency to underestimate social impact was seen in dra-
                matic form when Milgram (1974) found that people vastly underpre-
                dicted the percentage of subjects who would exhibit total obedience
                in his experiment. Illustrating this point in a forensic context are
                studies showing that mock juries are corrupted by confessions regard-
                less of whether they judge them to be voluntary or coerced (e.g.,
                Kassin & Sukel, 1997). Hence, it comes as no surprise that in actual
                cases, false-confessors who proceed to trial are usually convicted (Leo
                & Ofshe, 1998; Drizin & Leo, 2004).
                   A second basis for pessimism is that people are typically not adept
                at deception detection. Even professional lie catchers are accurate in
                only 45–60% of judgments, with a mean of 54% (Vrij, 2000). We saw
                earlier that neither trained college students nor experienced police
                investigators can accurately separate true from false denials. But what
                about the assumption that “I’d know a false confession if I saw one?”
                In a two-part study, Kassin et al. (2005) videotaped male prison
                inmates giving two narrative confessions: one to the crime for which
                they were in prison, a second to a crime that they did not commit.
                Then we created a stimulus videotape containing 10 different inmates,
                each giving a single true or false confession to one of ﬁve crimes. The
                result was that neither college students nor police investigators per-
                formed signiﬁcantly better than chance, though police were signiﬁ-
                                                                                                                  B1
                cantly more conﬁdent in their judgments and exhibited signiﬁcantly
                more false alarms in their errors.




     BFB_10.indd 211                                                                       4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 19 of 25 Page ID
                                  #:12567


                       212 Saul M. Kassin
                          A third basis for pessimism is that police-induced confessions,
                       unlike other types of verbal statements, are corrupted by the very
                       process of interrogation that elicits them – designed for persuasion,
                       even if false. In most documented false confessions, the statements
                       ultimately presented in court are compelling, often containing vivid
                       and accurate details about the crime. Sometimes these details had
                       become known to the innocent suspect through leading questions,
                       photographs, visits to the crime scene, and other secondhand sources
                       of information. To further obfuscate matters, many false confessions
                       contain statements of motivation, apologies and expressions of
                       remorse, and even physical reenactments. In some cases, innocent
                       suspects correct minor errors that appear in the statements, correc-
                       tions that interrogators are trained to insert and get corrected for
                       tactical purposes. Hence, to the naïve juror, false confessions often
                       appear to be voluntary, textured with detail, and the product of per-
                       sonal experience – not staged, rehearsed, and enacted, as they are,
                       like a Hollywood drama (Kassin, 2002).
                          This point is clearly illustrated in the case of John Kogut, who was
                       exonerated by DNA after 17 years in prison, retried on his original
                       confession, and acquitted. The confession Kogut had signed contained
                       a striking degree of colorful detail, not only on central aspects of the
                       murder, but on peripheral details as well – such as a description of the
                       victim’s “gold colored chain with what looked like a double heart on
                       it with a piece broken off of it.”3 The statement Kogut signed also
                       contained errors that he presumably corrected and initialed. Yet at
                       trial, his interrogator admitted that he inserted the errors, made the
                       corrections, and directed Kogut to initial these corrections.


                       Using Psychology to Promote Justice

                       Voluntarily or under pressure, it is inevitable that people will some-
                       times confess to crimes they did not commit, thus placing the burden
                       on the courts to serve as a safety net. Yet judges and juries cannot be
                       expected to intuit as a matter of common knowledge the relevant
                       research literatures on reinforcement and conditioning, human deci-
                       sion-making, reconstructive memory, social inﬂuence, and other core


                       3
B1                        The confession was handwritten by one of the interrogators and signed by Kogut.
                       Importantly, this statement contained no information that was not already known to
                       police and led police to no evidence they did not already have.




     BFB_10.indd 212                                                                                4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 20 of 25 Page ID
                                  #:12568


                                                10    Expert Testimony on Confessions 213
                principles that deﬁne the 100-plus years of psychological science.
                Predictable by studies of the fundamental attribution error, it is par-
                ticularly clear that people accept confessions uncritically, even when
                coerced. Toward this end, expert testimony provides a necessary mech-
                anism for assisting juries to more accurately assess this evidence – and
                how and from whom it was produced.
                   Another important mechanism is to ensure that trial judges, juries,
                and appellate courts can observe the process by which confessions are
                produced. In Great Britain, the Police and Criminal Evidence Act of
                1986 mandated that all custodial sessions be taped in their entirety.
                In the United States, ﬁve states (Minnesota, Alaska, Illinois, Maine,
                and Wisconsin) and the District of Columbia presently have manda-
                tory videotaping requirements, though the practice is found elsewhere
                on a voluntary basis.4
                   There are many advantages to a videotaping policy (e.g., the pres-
                ence of a camera should deter interrogators from using coercive tactics;
                disable frivolous defense claims of coercion; and provide a full and
                accurate record of the transaction, a common source of dispute in
                courts). For the purpose of the current discussion, the following
                hypothesis presents itself: A mandatory videotaping policy will increase
                the fact ﬁnding accuracy of judges and juries. In ruling on voluntariness,
                judges will observe ﬁrsthand the suspect’s physical and mental state, the
                conditions of interrogation, and the tactics that were used; and juries,
                in rendering a verdict, will observe not only how the statements were
                taken but from whom the crime details, if accurate, originated.
                   As a matter of policy, it is important not only that entire sessions be
                recorded but that the camera adopt a neutral “equal-focus” perspective
                that shows both the accused and his or her interrogators. In a series of
                studies on illusory causation effects, Lassiter and his colleagues found
                that people are more attuned to the situational factors that draw confes-
                sions when the interrogator is on camera than when the sole focus is
                on the suspect (for a review, see Lassiter & Geers, 2004). Under these
                former circumstances, juries make more informed judgments of
                voluntariness and guilt when they see not only the ﬁnal confession but
                the conditions that prompted it and the source of the details that it
                contained (Lassiter, Geers, Handley, Weiland, & Munhall, 2002).


                4
                   In Commonwealth of Massachusetts v. DiGiambattista (2004), the Supreme Judicial
                Court of Massachusetts stopped short of a mandatory videotaping requirement but                                B1
                ruled that any confession resulting from an unrecorded interrogation will entitle the
                defendant to a jury instruction that urges caution in the use of that confession.




     BFB_10.indd 213                                                                                    4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 21 of 25 Page ID
                                  #:12569


                       214 Saul M. Kassin

                       REFERENCES

                       Asch, S. E. (1956). Studies of independence and conformity: A minority of
                         one against a unanimous majority. Psychological Monographs, 70, 416.
                       Bem, D. J. (1966). Inducing belief in false confessions. Journal of Personality
                         and Social Psychology, 3, 707–710.
                       Bickel, W. K., Odum, A. L., & Madden, G. L. (1999). Impulsivity and
                         cigarette smoking: Delay discounting in current, never, and ex-smokers.
                         Psychopharmacology, 146, 447–454.
                       Blagrove, M. (1996). Effects of length of sleep deprivation on interrogative
                         suggestibility. Journal of Experimental Psychology: Applied, 2, 48–59.
                       Bond, C. F., Jr., & DePaulo, B. M. (2006). Accuracy of deception judgments.
                         Personality and Social Psychology Review, 10, 214–234.
                       Buller, D. B., Strzyzewski, K. D., & Hunsaker, F. G. (1991). Interpersonal
                         deception: II. The inferiority of conversational participants as deception
                         detectors. Communication Monographs, 58, 25–40.
                       Cialdini, R. B. (2001). Inﬂuence: Science and practice (4th ed.). Needham
                         Heights, MA: Allyn & Bacon.
                       Commonwealth of Massachusetts v. DiGiambattista, 442 Mass. 423 (2004).
                       Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
                       Davis, D., & O’Donohue, W. (2003). The road to perdition: “Extreme
                         inﬂuence” tactics in the interrogation room. In W. O’Donohue, P. Laws,
                         & C. Hollin (Eds.), Handbook of forensic psychology (pp. 897–996). New
                         York: Basic Books.
                       DePaulo, B. M., Lindsay, J. J., Malone, B. E., Muhlenbruck, L., Charlton,
                         K., & Cooper, H. (2003). Cues to deception. Psychological Bulletin, 129,
                         74–112.
                       Doyle, J. M. (2005). True witness: Cops, courts, science, and the battle against
                         misidentiﬁcation. New York: Palgrave Macmillan.
                       Drizin, S. A., & Leo, R. A. (2004). The problem of false confessions in the
                         post-DNA world. North Carolina Law Review, 82, 891–1007.
                       Elaad, R. (2003). Effects of feedback on the overestimated capacity to detect
                         lies and the underestimated ability to tell lies. Applied Cognitive Psychology,
                         17, 349–363.
                       Faigman, D. L., & Monahan, J. (2005). Psychological evidence at the dawn
                         of the law’s scientiﬁc age. Annual Review of Psychology, 56, 631–659.
                       Frazier v. Cupp, 394 U.S. 731 (1969).
                       Frye v. United States, 293 F. 1013 (D.C. Circuit, 1923).
                       Fulero, S. M. (2004). Expert psychological testimony on the psychology
                         of interrogations and confessions. In G. D. Lassiter (Ed.), Interroga-
                         tions, confessions, and entrapment (pp. 247–263). New York: Kluwer
                         Academic.
                       Fulero, S. M., & Everington, C. (1995). Assessing competency to waive
B1
                         Miranda rights in defendants with mental retardation. Law and Human
                         Behavior, 19, 533–543.




     BFB_10.indd 214                                                                               4/17/2007 6:39:28 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 22 of 25 Page ID
                                  #:12570


                                              10   Expert Testimony on Confessions 215
                Garrido, E., Masip, J., & Herrero, C. (2004). Police ofﬁcers credibility
                  judgments: Accuracy and estimated ability. International Journal of
                  Psychology, 39, 254–275.
                Gilbert, D. T., & Malone, P. S. (1995). The correspondence bias. Psychological
                  Bulletin, 117, 21–38.
                Granhag, P. A., & Strömwall, L. (Eds.) (2004). Deception detection in forensic
                  contexts. Cambridge, England: Cambridge University Press.
                Grisso, T. (1981). Juveniles’ waiver of rights: Legal and psychological
                  competence. New York: Plenum.
                Gudjonsson, G. H. (1992). The psychology of interrogations, confessions, and
                  testimony. London: Wiley.
                Gudjonsson, G. H. (2003). The psychology of interrogations and confessions: A
                  handbook. Chichester, England: John Wiley & Sons.
                Harrison, Y., & Horne, J. A. (2000). The impact of sleep deprivation on
                  decision making: A review. Journal of Experimental Psychology: Applied, 6,
                  236–249.
                Hartwig, M., Granhag, P. A., Strömwall, L. A., & Vrij, A. (2004). Police
                  ofﬁcers’ lie detection accuracy: Interrogating freely vs. observing video.
                  Police Quarterly, 7, 429–456.
                Henkel, L. A., & Coffman, K. J. (2004). Memory distortions in coerced false
                  confessions: A source monitoring framework analysis. Applied Cognitive
                  Psychology, 18, 567–588.
                Herrnstein, R. J. (1970). On the law of effect. Journal of the Experimental
                  Analysis of Behavior, 7, 243–266.
                Herrnstein, R. J., Rachlin, H., & Laibson, D. I. (Eds.) (1997). The
                  matching law: Papers in psychology and economics. New York: Russell Sage
                  Foundation.
                Horselenberg, R., Merckelbach, H., & Josephs, S. (2003). Individual
                  differences and false confessions: A conceptual replication of Kassin &
                  Kiechel (1996). Psychology, Crime and Law, 9, 1–18.
                Horselenberg, R., Merckelbach, H., Smeets, T., Franssens, D., Ygram Peters,
                  G-J., & Zeles, G. (2006). False confessions in the lab: Do plausibility and
                  consequences matter? Psychology, Crime and Law, 12, 61–75.
                Inbau, F. E., Reid, J. E., Buckley, J. P., & Jayne, B. C. (2001). Criminal
                  interrogation and confessions (4th ed.). Gaithersberg, MD: Aspen.
                  www.innocenceproject.org/
                Jones, E. E. (1990). Interpersonal perception. New York: Freeman.
                Kassin, S. M. (1997). The psychology of confession evidence. American
                  Psychologist, 52, 221–233.
                Kassin, S. M. (2002, November 1). False confessions and the jogger case.
                  New York Times, p. A31.
                Kassin, S. M. (2005). On the psychology of confessions: Does innocence put
                  innocents at risk? American Psychologist, 60, 215–228.
                Kassin, S. M., & Fong, C. T. (1999). “I’m innocent!” Effects of training on                             B1
                  judgments of truth and deception in the interrogation room. Law and
                  Human Behavior, 23, 499–516.




     BFB_10.indd 215                                                                             4/17/2007 6:39:29 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 23 of 25 Page ID
                                  #:12571


                       216 Saul M. Kassin
                       Kassin, S. M., Goldstein, C. J., & Savitsky, K. (2003). Behavioral conﬁrmation
                         in the interrogation room: On the dangers of presuming guilt. Law and
                         Human Behavior, 27, 187–203.
                       Kassin, S. M., & Gudjonsson, G. H. (2004). The psychology of confession
                         evidence: A review of the literature and issues. Psychological Science in the
                         Public Interest, 5, 35–69.
                       Kassin, S. M., & Kiechel, K. L. (1996). The social psychology of false
                         confessions: Compliance, internalization, and confabulation. Psychological
                         Science, 7, 125–128.
                       Kassin, S. M., & McNall, K. (1991). Police interrogations and confessions:
                         Communicating promises and threats by pragmatic implication. Law and
                         Human Behavior, 15, 233–251.
                       Kassin, S. M., Meissner, C. A., & Norwick, R. J. (2005). “I’d know a false
                         confession if I saw one”: A comparative study of college students and police
                         investigators. Law and Human Behavior, 29, 211–227.
                       Kassin, S. M., & Neumann, K. (1997). On the power of confession evidence:
                         An experimental test of the “fundamental difference” hypothesis. Law and
                         Human Behavior, 21, 469–484.
                       Kassin, S. M., & Norwick, R. J. (2004). Why suspects waive their
                         Miranda rights: The power of innocence. Law and Human Behavior, 28,
                         211–221.
                       Kassin, S. M., & Sukel, H. (1997). Coerced confessions and the jury: An
                         experimental test of the “harmless error” rule. Law and Human Behavior,
                         21, 27–46.
                       Kassin, S. M., & Wrightsman, L. S. (1985). Confession evidence. In S. Kassin
                         & L. Wrightsman (Eds.), The psychology of evidence and trial procedure
                         (pp. 67–94). Beverly Hills, CA: Sage.
                       Kollins, S. H. (2003). Delay discounting is associated with substance use in
                         college students. Addictive Behaviors, 28, 1167–1173.
                       Lassiter, G. D., & Geers, A. L. (2004). Evaluation of confession evidence:
                         Effects of presentation format. In G. D. Lassiter (Ed.), Interrogations,
                         confessions, and entrapment. New York: Kluwer Press.
                       Lassiter, G. D., Geers, A. L., Handley, I. M., Weiland, P. E., & Munhall, P.
                         J. (2002). Videotaped confessions and interrogations: A change in camera
                         perspective alters verdicts in simulated trials. Journal of Applied Psychology,
                         87, 867–874.
                       Latane, B. (1981). The psychology of social impact. American Psychologist,
                         36, 343–356.
                       Leo, R. A. (1996a). Inside the interrogation room. The Journal of Criminal
                         Law and Criminology, 86, 266–303.
                       Leo, R. A. (1996b). Miranda’s revenge: Police interrogation as a conﬁdence
                         game. Law and Society Review, 30, 259–288.
                       Leo, R. A., Kassin, S. M., Richman, K. D., Colwell, L. H., Leach, A., La Fon,
B1                       D., & Meissner, C. (2006). Police interviewing and interrogation: A
                         national self-report survey of police practices and beliefs. Paper presented at
                         the American Psychology-Law Society, St. Petersburg, FL.




     BFB_10.indd 216                                                                               4/17/2007 6:39:29 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 24 of 25 Page ID
                                  #:12572


                                               10    Expert Testimony on Confessions 217
                Leo, R. A., & Ofshe, R. J. (1998). The consequences of false confessions:
                   Deprivations of liberty and miscarriages of justice in the age of psychological
                   interrogation. Journal of Criminal Law and Criminology, 88, 429–496.
                Loftus, E. F. (1997). Creating false memories. Scientiﬁc American, 277,
                   70–75.
                Loftus, E. F. (2005). Planting misinformation in the human mind: A 30-year
                   investigation of the malleability of memory. Learning & Memory, 12,
                   361–366.
                Mann, S., Vrij, A., & Bull, R. (2004). Detecting true lies: Police ofﬁcers’
                   ability to detect suspects’ lies. Journal of Applied Psychology, 89, 137–149.
                McNatt, D. B. (2000). Ancient Pygmalion joins contemporary management:
                   A meta-analysis of the result. Journal of Applied Psychology, 85, 314–322.
                Meissner, C. A., & Kassin, S. M. (2002). “He’s guilty!”: Investigator bias in
                   judgments of truth and deception. Law and Human Behavior, 26,
                   469–480.
                Milgram, S. (1974). Obedience to authority: An experimental view. New York:
                   Harper & Row.
                Miranda v. Arizona, 384 U.S. 336 (1966).
                Moston, S., Stephenson, G. M., & Williamson, T. M. (1992). The effects of
                   case characteristics on suspect behaviour during questioning. British Journal
                   of Criminology, 32, 23–40.
                Moston, S., Stephenson, G. M., & Williamson, T. M. (1993). The incidence,
                   antecedents and consequences of the use of the right to silence during
                   police questioning. Criminal Behavior and Mental Health, 3, 30–47.
                Oberlander, L. B., & Goldstein, N. E. (2001). A review and update on the
                   practice of evaluating Miranda comprehension. Behavioral Sciences and the
                   Law, 19, 453–471.
                People of the State of New York v. Kogut (2005). Supreme Court of Nassau
                   County, Unpublished opinion, Indictment No. 61029/85, September 15,
                   2005.
                Petty, R. E., & Cacioppo, J. T. (1986). Communication and
                   persuasion: Central and peripheral routes to attitude change. New York:
                   Springer-Verlag.
                Pilcher, J. J., & Huffcut, A. (1996). Effects of sleep deprivation on
                   performance: A meta-analysis. Sleep, 19, 318–326.
                Rachlin, H. (2000). The science of self-control. Cambridge, MA: Harvard
                   University Press.
                Redlich, A. D., & Goodman, G. S. (2003). Taking responsibility for an act
                   not committed: Inﬂuence of age and suggestibility. Law and Human
                   Behavior, 27, 141–156.
                Rosenthal, R., & Jacobson, L. (1968). Pygmalion in the classroom: Teacher
                   expectation and pupils’ intellectual development. New York: Holt, Rinehart,
                   & Winston.
                Ross, L. (1977). The intuitive psychologist and his shortcomings: Distortions                               B1
                   in the attribution process. Advances in Experimental Social Psychology, 10,
                   174–221.




     BFB_10.indd 217                                                                                 4/17/2007 6:39:29 PM
Case 2:17-cv-01076-DSF-AS Document 216-6 Filed 10/15/18 Page 25 of 25 Page ID
                                  #:12573


                       218 Saul M. Kassin
                       Russano, M. B., Meissner, C. A., Narchet, F. M., & Kassin, S. M. (2005).
                         Investigating true and false confessions within a novel experimental
                         paradigm. Psychological Science, 16, 481–486.
                       Schacter, D. L. (2001). The seven sins of memory: How the mind forgets and
                         remembers. Boston: Houghton Mifﬂin.
                       Scheck, B., Neufeld, P., & Dwyer, J. (2000). Actual innocence. Garden City,
                         NY: Doubleday.
                       Skinner, B. F. (1938). The behavior of organisms. NY: Appleton-Century-
                         Crofts.
                       Snyder, M., & Swann, W. B., Jr. (1978). Hypothesis-testing processes in
                         social interaction. Journal of Personality and Social Psychology, 36,
                         1202–1212.
                       Thorndike, E. L. (1911). Animal intelligence: Experimental studies. New
                         York: MacMillan.
                       United States v. Belyea. U.S. Court of Appeals for the Fourth Circuit,
                         Unpublished opinion, No. 04-4415 (2005, December 28).
                       Vrij, A. (2000). Detecting lies and deceit: The psychology of lying and the
                         implications for professional practice. London: Wiley.
                       Vrij, A., & Mann, S. (2001). Who killed my relative?: Police ofﬁcers’ ability
                         to detect real-life high-stake lies. Psychology, Crime and Law, 7, 119–132.
                       Wells, G. L. (1978). Applied eyewitness-testimony research: System variables
                         and estimator variables. Journal of Personality and Social Psychology, 30,
                         1546–1557.
                       White, W. S. (2003). Miranda’s waning protections: Police interrogation prac-
                         tices after Dickerson. Ann Arbor: University of Michigan Press.
                       Wrightsman, L. S., & Kassin, S. M. (1993). Confessions in the courtroom.
                         Newbury Park, CA: Sage Publications.
                       Zimbardo, P. G. (1967, June). The psychology of police confessions.
                         Psychology Today, 1, 17–20, 25–27.




B1




     BFB_10.indd 218                                                                           4/17/2007 6:39:29 PM
